            Case 1:20-cv-10171-RWZ Document 1 Filed 01/28/20 Page 1 of 20




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

WERONIKA RECHUL, on behalf of herself             :
and others similarly situated,                    :   CIVIL ACTION FILE NO.
                                                  :
       Plaintiff,                                 :
                                                  :
v.                                                :   COMPLAINT – CLASS ACTION
                                                  :
CRISP MARKETING, LLC                              :
                                                  :   JURY TRIAL DEMANDED
       Defendant.                                 :
                                                  :
                                                  /

       Plaintiff Weronika Rechul (hereinafter referred to as “Plaintiff”), individually and on

behalf of all others similarly situated, alleges on personal knowledge, investigation of his

counsel, and on information and belief, as follows:


                                     NATURE OF ACTION

       1.       “If robocalls were a disease, they would be an epidemic.” Rage Against

Robocalls, Consumer Reports (July 28, 2015, 6:00 AM),

ttps://www.consumerreports.org/cro/magazine/ 2015/07/rage-against-robocalls/index.htm.

“Robocalls” are the #1 consumer complaint in America today.

       2.       Even as far back as 2012, the Pew Research Center reported 69 percent of

cellular users who use text messaging receive unwanted text message spam, with 25 percent of

them receiving it on a weekly basis. Jan Lauren Boyles and Lee Rainie, Mobile Phone

Problems, Pew Research Center (Aug. 2, 2012), http://www.pewinternet.org/2012/08/02/mobile-

phone-problems.
            Case 1:20-cv-10171-RWZ Document 1 Filed 01/28/20 Page 2 of 20




       3.       Robocalls, including text messages have only increased since the 2012 study.

“Robocalls and telemarketing calls are currently the number one source of consumer complaints

at the FCC.” Tom Wheeler, Cutting off Robocalls (July 22, 2016), https://www.fcc.gov/news-

events/blog/2016/07/22/cutting-robocalls (statement of FCC Chairman).

       4.       “The FTC receives more complaints about unwanted calls than all other

complaints combined.” Comment of the Staff of the Federal Trade Commission’s Bureau of

Consumer Protection, In re Rules and Regulations Implementing the TCPA of 1991, Notice of

Proposed Rulemaking, CG Docket No. 02-278, at p. 2; FCC 16-57 (June 6, 2016), available at

https://www.ftc.gov/system/files/documents/advocacy_documents/comment-staff-ftc-bureau-

consumer-protection-federal-communications-commission-rules-

regulations/160616robocallscomment.pdf.

       5.       This case involves a campaign by Crisp Marketing, LLC (“Crisp Marketing”) to

market its services through the use of automated and pre-recorded telemarketing calls and

automated text messages in plain violation of the Telephone Consumer Protection Act, 47 U.S.C.

§ 227 et seq. (hereinafter referred to as the “TCPA”).

       6.       By using an automated telephone dialing system to send thousands of automated

telemarketing text messages without first obtaining the prior express written consent of

recipients, Crisp Marketing violated the TCPA.

       7.       Regardless of the type of equipment used, the use of pre-recorded messages to

call a cellular telephone is also a violation of the TCPA.

       8.       Moreover, Crisp Marketing sent messages to cellular telephone numbers that are

registered on the National Do Not Call List (hereafter “NDNC”), which is a separate and


                                                 2
              Case 1:20-cv-10171-RWZ Document 1 Filed 01/28/20 Page 3 of 20




 additional violation of the TCPA. The recipients of Crisp Marketing’s illegal calls, which include

 Plaintiff and the proposed classes, are entitled to damages under the TCPA.

                                               PARTIES

         9.       Plaintiff Weronika Rechul is, and at all times mentioned herein was, an individual

 citizen of the Commonwealth of Massachusetts.

         10.      Defendant Crisp Marketing, LLC is a Florida limited liability company, with a

 principal place of business of 110 E Broward Blvd. Suite 1600, in Fort Lauderdale, FL 33301,

 and a registered agent of Justin Ferreira at the same address.

         11.      Crisp Marketing makes telemarketing calls and solicits sales into this District, as

 it did with the Plaintiff.

                                   JURISDICTION AND VENUE

       12.        The Court has subject matter jurisdiction pursuant to the Class Action Fairness

Act of 2005 (“hereinafter referred to as CAFA”) codified as 28 U.S.C. 1332(d)(2). The matter in

controversy exceeds $5,000,000, in the aggregate, exclusive of interest and costs, as each member

of the proposed Class of thousands is entitled to up to $1,500.00 in statutory damages for each call

that has violated the TCPA. Further, Plaintiff alleges a national class, which will result in at least

one Class member from a different state.

       13.        This Court also has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and

47 U.S.C. § 227 et seq.

       14.        This Court has personal specific jurisdiction over Crisp Marketing because the

company sent and created the text messages and pre-recorded calls at issue.




                                                    3
             Case 1:20-cv-10171-RWZ Document 1 Filed 01/28/20 Page 4 of 20




       15.        Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because Plaintiff Rechul is a

resident of this District, which is where she received the illegal telemarketing calls that are the

subject of this putative class action lawsuit. The services that were promoted on those

telemarketing calls were also provided in this District.

                                      TCPA BACKGROUND

 Calls Made Using a Pre-Recorded Message or “Automated Telephone Dialing System”

         16.      The TCPA regulates, among other things, the use of a pre-recorded message or an

 automated telephone dialing system (“ATDS”) to make calls or send text messages. See 47

 U.S.C. § 227, et seq.; In re Rules and Regulations Implementing the Telephone Consumer

 Protection Act of 1991, Report and Order, 18 FCC Rcd. 14014, 14115 ¶ 165 (2003).

         17.      Specifically, the TCPA prohibits the use of an automated telephone dialing

 system to make any telemarketing call or send any telemarketing text message to a wireless

 number in the absence of an emergency or the prior express written consent of the called party.

 See 47 U.S.C. § 227(b)(1)(A)(iii); 47 C.F.R. § 64.1200(a)(2); In the Matter of Rules &

 Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C. Rcd. 1830, 1831

 (F.C.C. 2012).

         18.      The TCPA defines an “automatic telephone dialing system” as “equipment which

 has the capacity—(A) to store or produce telephone numbers to be called, using a random or

 sequential number generator; and (B) to dial such numbers.” § 227(a)(1)(A)-(B). The first

 component of this definition is satisfied when a dialing system has the capacity to call “a given

 set of numbers” or when “dialing equipment is paired with . . . a database of numbers.” In re

 Rules & Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC


                                                    4
         Case 1:20-cv-10171-RWZ Document 1 Filed 01/28/20 Page 5 of 20




Rcd. 14,014, ¶ 133 (2003); see In the Matter of Rules & Regulations Implementing the Tel.

Consumer Prot. Act of 1991, 23 F.C.C. Rcd. 559, 566 (F.C.C. 2008) (rejecting argument that a

dialing system “meets the definition of autodialer only when it randomly or sequentially

generates telephone numbers, not when it dials numbers from customer telephone lists” and

reasoning that “the teleservices industry had progressed to the point where dialing lists of

numbers was far more cost effective”); Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1051

(9th Cir. 2018) (holding that “equipment that made automatic calls from lists of recipients was . .

. covered by the TCPA”).

       19.     “[T]elemarketing means the initiation of a telephone call or message for the

purpose of encouraging the purchase or rental of, or investment in, property, goods, or services,

which is transmitted to any person.” 47 C.F.R. § 64.1200(f)(12).

       20.     “[P]rior express written consent means an agreement, in writing, bearing the

signature of the person called that clearly authorizes the seller to deliver or cause to be delivered

to the person called advertisements or telemarketing messages using an automatic telephone

dialing system or an artificial or prerecorded voice, and the telephone number to which the

signatory authorizes such advertisements or telemarketing messages to be delivered.” 47 C.F.R.

§ 64.1200(f)(8).

The National Do Not Call Registry

       21.      Second, § 227(c) of the TCPA requires the FCC to “initiate a rulemaking

proceeding concerning the need to protect residential telephone subscribers’ privacy rights to

avoid receiving telephone solicitations to which they object.” 47 U.S.C. § 227(c)(1).

       22.      In this rulemaking proceeding, the FCC was instructed to “compare and evaluate


                                                  5
          Case 1:20-cv-10171-RWZ Document 1 Filed 01/28/20 Page 6 of 20




alternative methods and procedures (including the use of … company-specific ‘do not call

systems …)” and “develop proposed regulations to implement the methods and procedures that

the Commission determines are most effective and efficient to accomplish purposes of this

section.” Id. at (c)(1)(A), (E).

        23.      Pursuant to this statutory mandate, the FCC issued two regulations, only one of

which is relevant here.

        24.      The relevant regulation under § 227(c) established company-specific “do not

call” rules. In the Matter of Rules and Regulations Implementing the Telephone Consumer

Protection Act of 1991, 7 FCC Rcd. 8752 (Oct. 16, 1992) (“TCPA Implementation Order”).

        25.      The FCC found that “the company-specific do-not-call list alternative is the most

effective and efficient means to permit telephone subscribers to avoid unwanted telephone

solicitations.” Id. at 8765, ¶ 23.

        26.      However, recognizing that an honor system would probably be insufficient, the

FCC found that it “must mandate procedures for establishing company-specific do-not-call lists

to ensure effective compliance with and enforcement of the requirements for protecting

consumer privacy.” Id. at ¶ 24.

        27.      These procedures are codified at 47 CFR 64.1200(d)(1)-(7).

        28.      Specifically, § 64.1200(d) requires a company to keep a written policy, available

upon demand, for maintaining a do-not-call list, train personnel engaged in telemarketing on the

existence and use of its internal do-not-call list, and record and honor “do not call” requests for

no less than five years from the time the request is made. 47 CFR § 64.1200(d)(1, 2, 3, 6).

        29.      These policies and procedures prohibit a company from making telemarketing


                                                  6
         Case 1:20-cv-10171-RWZ Document 1 Filed 01/28/20 Page 7 of 20




calls unless they have implemented these policies and procedures. 47 CFR 64.1200(d).

       30.      Accordingly, all telemarketing calls violate the TCPA unless Defendant can

demonstrate that it has implemented the required policies and procedures.

       31.      Consent is irrelevant to § 64.1200(d).

       32.      A violation of § 227(c) through 47 C.F.R. § 64.1200(d) carries statutory damages

of $500 to $1,500 per call.

       33.      Though some of these requirements mention “residential” telephones, they were

all extended to cover calls to cellular telephones as well as residential telephones. 47 CFR §

64.1200(e).

       34.     The National Do Not Call Registry allows consumers to register their telephone

numbers and thereby indicate their desire not to receive telephone solicitations at those numbers.

See 47 C.F.R. § 64.1200(c)(2).

       35.     A listing on the Registry “must be honored indefinitely, or until the registration is

cancelled by the consumer or the telephone number is removed by the database administrator.”

Id.

       36.     The TCPA and implementing regulations prohibit the initiation of telephone

solicitations to residential telephone subscribers to the Registry and provides a private right of

action against any entity that makes those calls, or “on whose behalf” such calls are promoted.

47 U.S.C. § 227(c)(5); 47 C.F.R. § 64.1200(c)(2).

                                  FACTUAL ALLEGATIONS

       37.     Defendant Crisp Marketing is a “person” as the term is defined by 47 U.S.C.

§ 153(39).


                                                  7
         Case 1:20-cv-10171-RWZ Document 1 Filed 01/28/20 Page 8 of 20




       38.    At no point has Plaintiff Rechul sought out or solicited information regarding

Defendant Crisp Marketing’s services.

       39.    Plaintiff Rechul’s telephone number, XXX-XXX-3174, is registered to a cellular

telephone service.

       40.    From October to December, the Plaintiff Rechul received at least five generic

computer generated text messages on her cellular telephone.

       41.    Below are images of some of the text messages:




                                               8
         Case 1:20-cv-10171-RWZ Document 1 Filed 01/28/20 Page 9 of 20




       42.     The text message received by Plaintiff (cited in the paragraph above)

demonstrates that the message was sent for the purpose of encouraging the purchase or rental of,

or investment in, property, goods, or services as it seeks to have her sign up for Crisp

Marketing’s insurance services. This message therefore qualified as telemarketing. 47 C.F.R. §

64.1200(f)(12).

       43.     The SMS “short code” of 803-82 was used to send each of the texts.

       44.     A text message containing an SMS short code is characteristic of a message sent

using an ATDS that dials a large volume of telephone numbers.

       45.     The fact that a SMS code was used to send the text message is evident that it was

sent using an ATDS, as SMS codes are reserved for automatically made text messages.

       46.     As a result, the system that sent text messages to Plaintiff Rechul qualifies as an

ATDS pursuant to 47 U.S.C. 227(a)(1)(A).

       47.     This is further supported by the non-personalized generic nature of the text

message advertisements.

       48.     The dialing system used can also produce numbers using a sequential number

generator and dial the numbers automatically.

       49.     The dialing system can do this by inputting a straightforward computer command.

       50.     Following a command, the dialing system will sequentially dial numbers.

       51.     In that scenario, the dialing system could dial a number such as (555) 000-0001,

then (555) 000-0002, and so on.

       52.     This would be done without any human intervention or further effort.




                                                 9
         Case 1:20-cv-10171-RWZ Document 1 Filed 01/28/20 Page 10 of 20




        53.    The Plaintiff also received multiple pre-recorded message calls from the

Defendant on her same cellular telephone.

        54.    This occurred at least on November 26, 2019, December 2, 2019 and December 7,

2019.

        55.    The pre-recorded message was generally the same, advising the recipient, who

was not identified in the recording, that there were savings available to them if they responded to

the Defendant’s call and completed a survey regarding their insurance.

        56.    There was no option to opt-out from the calling.

        57.    Moreover, since 2008, the Plaintiff Rechul’s cellular telephone number has been

listed on the NDNC list.

        58.    Plaintiff Rechul’s number is used exclusively for residential, non-commerical

purposes.

        59.    Plaintiff Rechul’s cellular telephone number was on the National Do Not Call

Registry for more than 31 days prior to the receipt of the first call advertising Crisp Marketing’s

goods or services.

        60.    The calls were not necessitated by an emergency.

        61.    Plaintiff and all members of the Class, defined below, have been harmed by the

acts of Defendant because their privacy has been violated, they were annoyed and harassed, and,

in some instances, they were charged for incoming calls. Plaintiff and the Class Members were

also harmed by use of their cell phone battery and the intrusion on their cellular telephone that

occupied it from receiving legitimate communications.

        62.    Defendant also did not maintain the policies and procedures required for


                                                10
         Case 1:20-cv-10171-RWZ Document 1 Filed 01/28/20 Page 11 of 20




maintaining a do-not-call list, as required by the regulation 47 C.F.R. § 64.1200(d), prescribed

under 47 U.S.C. § 227(c).

        63.        Specifically, Defendant did not maintain a written do-not-call policy.

        64.        Defendant further did not train its telemarketers on the existence and use of any

do-not-call policy.

        65.        Defendant further did not document do-not-call requests when made, nor did it

honor such requests.

        66.        Plaintiff received more than one telemarketing call from Defendant in violation of

this regulation.

        67.        Plaintiff is not alone in her experiences with Defendant’s calling practices.

        68.        Numerous online reviews indicate that this problem is widespread. Specifically:

                   •   A July 25, 2019 Better Business Bureau (“BBB”) complaint states:

                       “Excessive telemarketing calls to my cell phone. Telemarketing calls for

                       health insurance. I have insurance and I don't know why I am being called.”

                   •   A BBB review from January 2019 states: “This company has been calling me

                       non stop for the past three months. I will receive at least three a day from

                       them some days I received more than five from them with no way to get off.

                       All the calls are for some type of medicare insurance that I am 30 years away

                       from even being eligible to receive. It has been so bad that for the past three

                       months my phone has been on do not disturb mode.”




                                                    11
         Case 1:20-cv-10171-RWZ Document 1 Filed 01/28/20 Page 12 of 20




                               CLASS ACTION ALLEGATIONS

        69.     Plaintiff incorporates by reference all other paragraphs of this Complaint as if

fully stated herein.

        70.     Plaintiff brings this action on behalf of herself and the following classes (the

“Classes”) pursuant to Federal Rule of Civil Procedure 23.

        71.     Plaintiff proposes the following Class definitions, subject to amendment as

appropriate:

        Robotexting Class: All persons in the United States who, within four years prior
        to the commencement of this litigation until the class is certified, received one or
        more telemarketing texts on their cellular telephone from or on behalf of Crisp
        Marketing, sent via the same system(s) that sends texts from short code 5803-82.

        Pre-Record Call Class: All persons in the United States who, within four years
        prior to the commencement of this litigation until the class is certified, received
        one or more pre-recorded calls on their cellular telephone from or on behalf of
        Crisp Marketing.

        Policy Class: Plaintiff and all persons within the United States to whose
        telephone number Defendant placed (or had placed on its behalf) two or more
        telemarketing telephone calls in a 12-month period within four years prior to the
        commencement of this litigation until the class is certified.

        National Do Not Call Registry Class: All persons in the United States whose
        telephone numbers were on the National Do Not Call Registry, but who received
        more than one telephone solicitation telemarketing call or text message from or on
        behalf of Crisp Marketing with a 12-month period, from four years prior the filing
        of the Complaint.

        72.     Plaintiff Rechul is a member of and will fairly and adequately represent and

protect the interests of, these Classes as she has no interests that conflict with any of the class

members.




                                                  12
         Case 1:20-cv-10171-RWZ Document 1 Filed 01/28/20 Page 13 of 20




       73.     Excluded from the Classes are counsel, the Defendant, and any entities in which

the Defendant has a controlling interest, the Defendant’s agents and employees, any judge to

whom this action is assigned, and any member of such judge’s staff and immediate family.

       74.     Plaintiff and all members of the Classes have been harmed by the acts of the

Defendant, including, but not limited to, the invasion of their privacy, annoyance, waste of time,

the use of their cell phone battery, and the intrusion on their cellular telephone that occupied it

from receiving legitimate communications.

       75.     This Class Action Complaint seeks injunctive relief and money damages.

       76.     The Classes as defined above are identifiable through the Defendant’s dialer

records, other phone records, and phone number databases.

       77.     Plaintiff does not know the exact number of members in the Classes, but Plaintiff

reasonably believes Class members number, at minimum, in the hundreds in each class.

       78.     The joinder of all Class members is impracticable due to the size and relatively

modest value of each individual claim.

       79.     Additionally, the disposition of the claims in a class action will provide

substantial benefit to the parties and the Court in avoiding a multiplicity of identical suits.

       80.     There are well defined, nearly identical, questions of law and fact affecting all

parties. The questions of law and fact, referred to above, involving the class claims predominate

over questions which may affect individual Class members.

       81.     There are numerous questions of law and fact common to Plaintiff and to the

proposed Classes, including but not limited to the following:

               (a) whether Defendant utilized an automatic telephone dialing system to send its
                   texts to the members of the Robotext Class;

                                                  13
        Case 1:20-cv-10171-RWZ Document 1 Filed 01/28/20 Page 14 of 20




               (b) Whether agents operating on behalf of Defendant utilized an automatic
                   telephone dialing system in sending text messages to members of the
                   Robotext Class;

               (c) Whether Defendant maintained a written “do not call” policy;

               (d) Whether Defendant trained its employees or agents engaged in telemarketing
                   on the existence and usage of any “do not call” policy;

               (e) Whether Defendant recorded or honored “do not call” requests;

               (f) whether Defendant systematically made multiple telephone calls to members
                   of the National Do Not Call Registry Class;

               (g) whether Defendant made calls to Plaintiff and members of the Classes without
                   first obtaining prior express written consent to make the calls;

               (h) whether Defendant’s conduct constitutes a violation of the TCPA; and

               (i) whether members of the Classes are entitled to treble damages based on the
                   willfulness of Defendant’s conduct.

       82.     Further, Plaintiff will fairly and adequately represent and protect the interests of

the Classes. Plaintiff has no interests which are antagonistic to any member of the Classes.

       83.     Plaintiff has retained counsel with substantial experience in prosecuting complex

litigation and class actions, and especially TCPA class actions. Plaintiff and her counsel are

committed to vigorously prosecuting this action on behalf of the other members of the Classes,

and have the financial resources to do so.

       84.     Common questions of law and fact predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient

adjudication of the controversy. The only individual question concerns identification of class

members, which will be ascertainable from records maintained by Defendant and/or its agents.




                                                 14
           Case 1:20-cv-10171-RWZ Document 1 Filed 01/28/20 Page 15 of 20




          85.   The likelihood that individual members of the Classes will prosecute separate

actions is remote due to the time and expense necessary to prosecute an individual case.

          86.   Plaintiff is not aware of any litigation concerning this controversy already

commenced by others who meet the criteria for class membership described above.


                                  FIRST CAUSE OF ACTION
                Statutory Violations of the Telephone Consumer Protection Act
                     (47 U.S.C. 227, et seq.) on behalf of the Robotext Class

          87.   Plaintiff incorporates by reference the foregoing allegations as if fully set forth

herein.

          88.   Crisp Marketing violated the TCPA by sending, or causing to be sent via an agent,

text messages to the cellular telephones of Plaintiff and members of the Robotext Class using an

automated dialer without their prior express written consent.

          89.   As a result of the Defendant’s violations of 47 U.S.C. § 227 et seq., Plaintiff and

Robotext Class members are entitled to an award of $500 in statutory damages for each and

every violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

          90.   The Plaintiff and Robotext Class Members are entitled to an award of treble

damages if there actions are found to have been knowing or willful.

          91.   Plaintiff and Robotext Class members are also entitled to and do seek injunctive

relief prohibiting the Defendant from advertising their goods or services, except for emergency

purposes, using an ATDS or pre-recorded voice in the future.




                                                  15
           Case 1:20-cv-10171-RWZ Document 1 Filed 01/28/20 Page 16 of 20




                           SECOND CAUSE OF ACTION
 Knowing and/or Willful Violation of the Telephone Consumer Protection Act (47 U.S.C.
                  227, et seq.) on behalf of Prerecorded Call Class

          92.   Plaintiff incorporates by reference the foregoing allegations as if fully set forth

herein.

          93.   Crisp Marketing violated the TCPA by sending, or causing to be sent via an agent,

prerecorded messages to the cellular telephones of Plaintiff and members of the Prerecorded Call

Class using an automated dialer without their prior express written consent.

          94.   The Plaintiff and Prerecorded Call Class Members are entitled to an award of

treble damages if there actions are found to have been knowing or willful.

          95.   Plaintiff and Prerecorded Call Class members are also entitled to and do seek

injunctive relief prohibiting the Defendant from advertising their goods or services, except for

emergency purposes, using an ATDS or pre-recorded voice in the future.

                                 THIRD CAUSE OF ACTION
                      Violation of the Telephone Consumer Protection Act
                       (47 U.S.C. 227, et seq. and 47 C.F.R. §§ 64.1200(d))
                      on behalf of the National Do Not Call Registry Class

          96.   Plaintiff incorporates by reference the foregoing allegations as if fully set forth

herein.

          97.   Crisp Marketing violated the TCPA and the Regulations by making, or having its

agent make, two or more telemarketing text messages within a 12-month period on Crisp

Marketing’s behalf to Plaintiff and the members of the National Do Not Call Registry Class

while those persons’ phone numbers were registered on the National Do Not Call Registry.




                                                  16
           Case 1:20-cv-10171-RWZ Document 1 Filed 01/28/20 Page 17 of 20




          98.    As a result of the Defendant’s violations of 47 U.S.C. § 227 et seq., Plaintiff and

National Do Not Call Registry Class members are entitled to an award of up to $500 in statutory

damages for each and every violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

          99.    Plaintiff and National Do Not Call Registry Class members are also entitled to

and do seek injunctive relief prohibiting the Defendant from advertising their goods or services,

except for emergency purposes, to any number on the National Do Not Call Registry in the

future.

          100.   The Defendant’s violations were knowing or willful.

                                FOURTH CAUSE OF ACTION
                      Violation of the Telephone Consumer Protection Act
                         (47 U.S.C. 227(c) and 47 C.F.R. §§ 64.1200(d))
                                   on behalf of the Policy Class

          101.   Plaintiff incorporates by reference the foregoing allegations as if fully set forth

herein.

          102.   Plaintiff and the proposed Policy Class incorporate the foregoing allegations as if

fully set forth herein.

          103.   Defendant placed numerous calls for telemarketing purposes to Plaintiff’s and

Policy Class Members’ telephone numbers.

          104.   Defendant did so despite not having a written policy pertaining to “do not call”

requests.

          105.   Defendant did so despite not having such a policy available “upon demand.”

          106.   Defendant did so despite not training its personnel on the existence or use of any

internal “do not call” list or policy.

          107.   Defendant did so despite not recording or honoring “do not call” requests.

                                                   17
            Case 1:20-cv-10171-RWZ Document 1 Filed 01/28/20 Page 18 of 20




           108.   Defendant placed two or more telephone calls to Plaintiff and Policy Class

Members in a 12-month period.

           109.   Plaintiff and Policy Class Members are entitled to an award of $500 in statutory

damages telephone call in addition to and separate from any award for damages related to

Defendant’s calls using an automatic telephone dialing system and in addition to and separate

from any award for Defendant’s calls to persons on the National Do-Not-Call Registry.

           110.   Plaintiff and Policy Class Members are entitled to an award of treble damages in

an amount up to $1,500 per telephone call if the Defendant’s violations were knowing and/or

willful.

                                       PRAYER FOR RELIEF

           WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays for the

following relief:

           A.     Injunctive relief prohibiting Defendant from calling telephone numbers

advertising their goods or services, except for emergency purposes, to any number on the

National Do Not Call Registry or to any cellular telephone numbers using a prerecorded voice in

the future;

           B.     As a result of the Defendant’s violations of 47 U.S.C. § 227(b)(1), Plaintiff seeks

for herself and each Robotext Class member up to treble damages, as provided by statute, of

$1,500 for each and every violation of the TCPA;

           C.     As a result of the Defendant’s violations of 47 U.S.C. § 227(b)(1), Plaintiff seeks

for herself and each Pre-Recorded Call Class member up to treble damages, as provided by

statute, of $1,500 for each and every violation of the TCPA;


                                                   18
         Case 1:20-cv-10171-RWZ Document 1 Filed 01/28/20 Page 19 of 20




       D.      As a result of the Defendant’s willful and/or knowing violations of 47 C.F.R. §

64.1200(d), Plaintiff seeks for herself and each member of the National Do Not Call Registry

Class up to treble damages, as provided by statute, of up to $1,500 for each and every violation

of the TCPA;

       E.      As a result of the Defendant’s willful and/or knowing violations of 47 C.F.R. §

64.1200(d), Plaintiff seeks for herself and each member of the Policy Class treble damages, as

provided by statute, of up to $1,500 for each and every violation of the TCPA;

       F.      An order certifying this action to be a proper class action pursuant to Federal Rule

of Civil Procedure 23, establishing an appropriate Classes the Court deems appropriate, finding

that Plaintiff is a proper representative of the Class, and appointing the lawyers and law firms

representing Plaintiff as counsel for the Class;

       G.      Such other relief as the Court deems just and proper.


                                       JURY DEMAND

       Plaintiff requests a jury trial as to all claims of the complaint so triable.




                                                   19
        Case 1:20-cv-10171-RWZ Document 1 Filed 01/28/20 Page 20 of 20




Dated: January 28, 20   PLAINTIFF, on behalf of herself
                             and others similarly situated,


                               /s/ Anthony Paronich
                               Anthony Paronich
                               Email: anthony@paronichlaw.com
                               PARONICH LAW, P.C.
                               350 Lincoln Street, Suite 2400
                               Hingham, MA 02043
                               Telephone: (617) 485-0018
                               Facsimile: (508) 318-8100

                               Alex M. Washkowitz
                               Jeremy Cohen
                               CW Law Group, P.C.
                               188 Oaks Road
                               Framingham, MA 01701
                               alex@cwlawgrouppc.com

                               Attorneys for Plaintiff




                                         20
